ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging as modified that respondent John Marc Mulca-hey, committed unprofessional conduct warranting public discipline, namely entering into a personal relationship involving intimate touching and other sexual conduct with a client who was seeking a marital dissolution, and
WHEREAS, the respondent has withdrawn his answer to the petition and unconditionally admits the allegations as modified and agrees that his conduct violates Rule 1.7(b), Minnesota Rules of Professional Conduct, has waived any rights he has pursuant to Rule 14, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 90-day suspension pursuant to Rule 15, effective 14 days from the date of this order, that the reinstatement hearing provided for in Rule 18(a) through (d) be waived, that respondent successfully complete the professional responsibility portion of the state bar examination within one year of the date of this order or be suspended upon the filing by the Director of an affidavit of respondent’s noncompliance with this requirement, that respondent comply with Rule 26, that respondent pay $900 in costs and that respondent be reinstated following the suspension period provided that at least 15 days prior to the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director’s Office establishing that he is current with Continuing Legal Education requirements, has fully complied with Rules 24 and 26, and has satisfactorily completed all other conditions imposed, and
WHEREAS, this Court has independently reviewed the record and agrees that the admitted-to conduct warrants the jointly recommended discipline.
IT IS HEREBY ORDERED that John Marc Mulcahey is suspended for 90 days, effective 14 days from the date of this order subject to the agreed upon conditions set out above. The Director is awarded costs and disbursements in the amount of $900.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice